Detailed Action
            Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Stephen Lam (Attorney Reg. No: 77,818) on July 7, 2022. 
4.        The application has been amended as follows:











   IN THE CLAIMS:
   Examiner attached the PDF format of the examiner’s amendment.  



           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “determining a generating probability distribution for the observation state, given the latent variable, the previous observations and the previous latent variables, from a decoder network of the VHRNN using the latent variable and the initial hidden state; and 
         maximizing a variational lower bound of a marginal log-likelihood of the training data to train the VHRNN; and
         storing the trained VHRNN in a memory, 
         wherein the RNN, defined as 𝑔𝑔, is based on: 
                                              
          where t>0, 𝜃(𝐳𝑡,𝐡𝑡−1) is a hypernetwork of the VHRNN that generates parameters of the RNN 𝑔𝑔 using the latent variable, defined as 𝐳𝑡, and the initial hidden state, defined as 𝐡𝑡−1, 𝐱𝑡 is the observation state, and 𝑡 is an integer and is a current step of the steps in the sequential training data.” in combination with other recited elements in independent claim 1. 
      
6.      Lyonnet et al. (US Patent Application Pub. No: 20190318421 A1) teaches 
user equipment, and associated computer program and computing methods are provided for facilitating efficient decision-making with respect to a subject entity. Lyonnet discloses  a labeled training dataset containing N records respectively corresponding to N entities is provided for training a decision engine based on performing supervised learning. Lyonnet suggests responsive to receiving a plurality of attribute values for the subject entity requiring a decision relative to an estimate of a performance variable based on at least a portion of the attribute values, the trained decision engine is configured to determine a decision score as a function obtained as a set of linearly decomposed constituent components corresponding to the attribute values of the subject entity, thereby effectuating an objective determination of which attributes contribute to what portions of the decision score in a computationally efficient manner. However, Lyonnet doesn’t teach “determining a generating probability distribution for the observation state, given the latent variable, the previous observations and the previous latent variables, from a decoder network of the VHRNN using the latent variable and the initial hidden state; and 
         maximizing a variational lower bound of a marginal log-likelihood of the training data to train the VHRNN; and
         storing the trained VHRNN in a memory, 
         wherein the RNN, defined as 𝑔𝑔, is based on: 
                                              
          where t>0, 𝜃(𝐳𝑡,𝐡𝑡−1) is a hypernetwork of the VHRNN that generates parameters of the RNN 𝑔𝑔 using the latent variable, defined as 𝐳𝑡, and the initial hidden state, defined as 𝐡𝑡−1, 𝐱𝑡 is the observation state, and 𝑡 is an integer and is a current step of the steps in the sequential training data.”

7.    TSUBOTA (U.S. Patent Application Pub. No: 20170008162 A1), the closest prior art of record, teaches a conventional robot cleaner have difficulty in recognizing human presence in a target area and/or a user condition (for example, whether or not the user is in sleep) by an autonomous drive sensor therein alone and the conventional robot cleaner is inconvenient for users because the operation mode of such robot cleaners must be temporally set by the user who takes the trouble to check the another human presence and/or condition in the target area. However, TSUBOTA doesn’t teach “determining a generating probability distribution for the observation state, given the latent variable, the previous observations and the previous latent variables, from a decoder network of the VHRNN using the latent variable and the initial hidden state; and 
         maximizing a variational lower bound of a marginal log-likelihood of the training data to train the VHRNN; and
         storing the trained VHRNN in a memory, 
         wherein the RNN, defined as 𝑔𝑔, is based on: 
                                              
          where t>0, 𝜃(𝐳𝑡,𝐡𝑡−1) is a hypernetwork of the VHRNN that generates parameters of the RNN 𝑔𝑔 using the latent variable, defined as 𝐳𝑡, and the initial hidden state, defined as 𝐡𝑡−1, 𝐱𝑡 is the observation state, and 𝑡 is an integer and is a current step of the steps in the sequential training data.”

8.     Independent claims 10 and 20 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

9.     Dependent claims 2-3,5-9,11 and 13-19 recites limitations similar to those noted above for independent claims 1,10 and 20 are considered allowable for the same reasons noted above for claims 1,10 and 20.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                          Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        MaGill et al. (US Patent Application Pub. No: 20190318256 A1) teaches reducing risks associated with network usage is provided. MaGill discloses  Variable information is extracted from network activity log data that includes a request from a user in an organization for content from a network content source. MaGill suggests the variable information includes a number of times that the network content source has been requested, a volume of organization users that have made a request from the network content source, and a period of time for which traffic with respect to the network content source has been detected. MaGill further discloses the variable information is scored to generate a risk score and an access control level is determined for the network content source based on the risk score and a content access policy for the organization, also  Access of the user in the organization to the network content source is controlled according to the access control level.

      Chen (US Patent Application Pub. No: 20210357680 A1) teahes a computing device classifies unclassified observations. Chen discloses a first batch of unclassified observation vectors and a first batch of classified observation vectors are selected, and a prior regularization error value and a decoder reconstruction error value are computed. Chen further discloses a first batch of noise observation vectors is generated, and an evidence lower bound (ELBO) value is computed. Chen further suggests a  gradient of an encoder neural network model is computed, and the ELBO value is updated, and a decoder neural network model and an encoder neural network model are updated, the decoder neural network model is trained, also the target variable value is determined for each observation vector of the unclassified observation vectors based on an output of the trained decoder neural network model, and the target variable value is output. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181